DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14, which depends from claim 13, recites “wherein the first chain extending enzyme and the second chain extending enzyme are the same enzymes or different enzymes” (emphasis provided).  Since the first chain extending enzyme and the second chain extending enzyme can only be the same enzymes or different enzymes (i.e., claim 14 recites all the possible scenarios regarding the first chain extending enzyme and the second chain extending enzyme), claim 14 is not further limiting from claim 13.  Thus, claim 14 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 13) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 1-6, 8-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Glezer et al. (WO 2018/165207 A1).
Regarding claim 1
Glezer et al. teach, throughout the whole document (e.g., see the general teachings in paragraphs [0007]-[0011] and claims 1-30, as well as the specific example shown in paragraph [0103]), a polynucleotide sequencing (e.g., sequencing-by-synthesis (SBS)) method comprising: (a) introducing a first chain extending enzyme (e.g., polymerase) and a mixture of blocked, labeled nucleotides to a flow cell comprising a site at which multiple template polynucleotide strands having the same nucleotide sequence are bound to a surface of the flow cell, wherein the first chain extending enzyme is configured to incorporate an appropriate one of the blocked, labeled nucleotides into copy polynucleotide strands, based on the sequence of the template strands to which the copy polynucleotide strands correspond (see paragraph [0008]: “…(a) combining in a sequencing reaction mixture a plurality of identical primed template DNA molecules, a DNA polymerase, four (or five) species of labeled, 3’-blocked dNTP analogues, such as a labeled, 3’-blocked dGTP analogue, a labeled, 3’-blocked dATP analogue, a labeled, 3’-blocked dCTP analogue, and a labeled, 3’-blocked dTTP analogue and/or a labeled, 3’-blocked dUTP analogue under conditions to allow incorporation of one of the labeled, 3’-blocked dNTP species into at least one of the plurality of identical primed template DNA molecules to form a (or a population of) labeled, blocked extension product(s)”; paragraph [0103]: “In this example, identical DNA fragments derived from the PhiX 174 genome were immobilized on 1 micron beads. The beads were tethered to a glass coverslip which was part of a flow cell. All necessary reagents for SBS were sequentially delivered into the flow cell. At first, four distinguishable, blocked dNTP analogues were presented into the flow cell. Each dNTP was labeled with a different fluorophore as follows: dCTP-Bodipy, dTTP-R6G, dATP-AF568, dGTP-AF647. A sequencing polymerase was used to incorporate these dNTPs into the complementary strand.”); (b) washing unincorporated blocked, labeled nucleotides away from the flow cell (see paragraph [0011]: “…further comprise removing unbound labeled, 3’-blocked dNTP analogues after step (a) but before step (b)”; paragraph [0103]: “…A small volume of buffer was then used to remove any excess dye-labeled, blocked dNTPs”); (c) introducing a composition comprising a mixture of blocked, unlabeled nucleotides to the flow cell during or after the washing away of the unincorporated blocked, labeled nucleotides from the flow cell, wherein a blocked, unlabeled nucleotide of the mixture of the blocked, unlabeled nucleotides is available for incorporation into the copy polynucleotide strands, based on a sequence of the template strands to which the copy polynucleotide strands correspond, provided that the previously incorporated nucleotide in the copy strand, if any, is not blocked (see paragraph [0008]: “…(b)…adding to the sequencing reaction mixture four (or five) species of unlabeled, 3’-blocked dNTPs, such as an unlabeled, 3’-blocked dGTP analogue, an unlabeled, 3’-blocked dATP analogue, an unlabeled, 3’-blocked dCTP analogue, and an unlabeled, 3’-blocked dTTP analogue and/or an unlabeled, 3’-blocked dUTP analogue, under chasing conditions, i.e., to allow incorporation of one of the unlabeled, 3’-blocked dNTP species into one or more of the plurality of identical primed template DNA molecules into which a labeled, 3’-blocked dNTP analogue was not incorporated, to form a (or a population of) unlabeled 3’-blocked extension product(s)”; paragraph [0103]: “…As a second step, dark, blocked dNTPs were introduced into the flow cell. During this second step, a set of four images was taken, one for each of the colors corresponding to each dye-labeled dNTP, while the dark dNTPs continued to be incorporated into any unextended DNA templates on the bead”); and (d) detecting the identity of the one blocked, labeled nucleotide incorporated into the copy strands, if any, while the mixture of blocked, unlabeled nucleotides is incubated with the flow cell (see paragraph [0008]: “…(c) during step…(b), determining the identity of the labeled, 3’-blocked dNTP analogue incorporated into the labeled, blocked extension product(s) in step (a)”; paragraph [0024]: “The fluorescence images were taken during the chase step, as dark, blocked dNTPs were being incorporated into any remaining previously unextended complementary DNA strands”; paragraph [0103]: “During this second step, a set of four images was taken, one for each of the colors corresponding to each dye-labeled dNTP, while the dark dNTPs continued to be incorporated into any unextended DNA templates on the bead. …Note that the images were taken simultaneously with the chasing step”).
Regarding claim 2
The method according to Glezer et al., wherein the composition comprising the mixture of blocked, unlabeled nucleotides is introduced to the flow cell after the washing away of the unincorporated blocked, labeled nucleotides from the flow cell (see paragraph [0011]: “…further comprise removing unbound labeled, 3’-blocked dNTP analogues after step (a) but before step (b)”; paragraph [0103]: “…A small volume of buffer was then used to remove any excess dye-labeled, blocked dNTPs. As a second step, dark, blocked dNTPs were introduced into the flow cell.”).
Regarding claim 3
The method according to Glezer et al., wherein the washing the unincorporated blocked, labeled nucleotides away from the flow cell comprises the introducing the composition comprising the mixture of blocked, unlabeled nucleotides to the flow cell (see paragraph [0085]: “…by washing and/or removal and replacement of the sequencing reaction mixture with a chasing reaction mixture”).
Regarding claim 4
The method according to Glezer et al., wherein the blocked, unlabeled nucleotide of the mixture of the blocked, unlabeled nucleotides is available for incorporation into the copy polynucleotide strands when the identity of the first blocked, labeled nucleotide incorporated into the copy strands is being detected (see paragraph [0008]: “…(c) during step…(b), determining the identity of the labeled, 3’-blocked dNTP analogue incorporated into the labeled, blocked extension product(s) in step (a)”; paragraph [0024]: “The fluorescence images were taken during the chase step, as dark, blocked dNTPs were being incorporated into any remaining previously unextended complementary DNA strands”; paragraph [0103]: “During this second step, a set of four images was taken, one for each of the colors corresponding to each dye-labeled dNTP, while the dark dNTPs continued to be incorporated into any unextended DNA templates on the bead. …Note that the images were taken simultaneously with the chasing step”).
Regarding claim 5
The method according to Glezer et al., wherein detecting the identity of the first blocked, labeled nucleotide incorporated into the copy strands comprises imaging the flow cell (see paragraphs [0024] and [0103]).
Regarding claim 6
The method according to Glezer et al., wherein the detecting the identity of the first blocked, labeled nucleotide incorporated into the copy strands occurs over a period of time of 120 seconds or less (see paragraphs [0086]-[0087]. When the sequencing cycle (which includes extension, chase, image, cleave, and/or wash/fluid movement steps) or the combined extension, chase, and image steps within a cycle is 1 minute long, the image (i.e., detecting) step would necessarily be less than 1 minute (i.e., 60 seconds).).
Regarding claim 8
The method according to Glezer et al., further comprising: (e) removing a label and blocking moiety from any first labeled, blocked nucleotide incorporated into the copy strands, and removing a blocking moiety from any second blocked, unlabeled nucleotide incorporated into the copy strands (see paragraphs [0010] and [0103]; claim 4).
Regarding claim 9
The method according to Glezer et al., further comprising repeating steps (a)-(d) (see paragraphs [0012] and [0103]).
Regarding claims 13-14
The method according to Glezer et al., wherein the composition comprising the mixture of blocked, unlabeled nucleotides comprises a second chain extending enzyme configured to incorporate an appropriate one of the blocked, unlabeled nucleotides into the copy polynucleotide strands, based on a sequence of the template strands to which the copy polynucleotide strands correspond, provided that the previously incorporated nucleotide in the copy strand, if any, is not blocked; wherein the first chain extending enzyme and the second chain extending enzyme are the same enzymes or different enzymes (see paragraphs [0084] and [0103]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (WO 2018/165207 A1).
Glezer et al. teach the method of claims 1-6, 8-9 and 13-14 as discussed above. With respect to the feature(s) recited in claim 7, Glezer et al. teach that combined extension, chase, and image (i.e., detecting) steps within a cycle may be between about 1 minute and about 20 minutes long, between about 1 minute and about 15 minutes long, between about 1 minute and about 10 minutes long, or between about 1 minute and about 5 minutes long (see paragraph [0087]).  With respect to the feature(s) recited in claims 10-12, Glezer et al. teach that the extending reaction with the blocked, labeled nucleotides is allowed to run to about 25% to less than 95% complete, about 40% to about 80% complete, about 45% to about 75% complete, or about 50% to about 70% complete prior to washing and/or removal and replacement of the sequencing reaction mixture with a chasing reaction mixture (see paragraph [0085]), and that the sequencing cycle (which includes extension, chase, image, cleave, and/or wash/fluid movement steps) may be just 1 minute long (see paragraph [0086]). With all the teachings of Glezer et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to optimize the detecting time or the extending reaction time by routine experimentation thus arriving at the preferred or optimal ranges as instantly claimed. The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (see MPEP 2144.05.II).

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (WO 2018/165207 A1) as applied to claim 1 above, and further in view of Fedurco et al. (WO 2006/064199 A1).
Glezer et al. teach the method of claim 1 as discussed above.  It is noted that the method of Glezer et al. is a sequencing-by-synthesis (SBS) method (see Abstract and paragraph [0007]), where the polymerase is 9°N polymerase or variant thereof (see paragraph [0019] and claim 24).  Glezer et al. does not specifically disclose the details regarding the buffer used in the method and the pH.
However, in the same field of endeavor (sequencing-by-synthesis (SBS) using 9°N polymerase or variant thereof), Fedurco et al. teach that the buffer used with 9°N polymerase or variant thereof comprises a detergent (e.g., Tween-20), magnesium sulfate (MgSO4) and EDTA (see page 47, lines 12-20).  According to Fedurco et al., the pH of the buffer is “not of critical importance”, and a “fairly broad pH range”, including pH of “about 9”, may be used (see page 6, lines 4-8).  Fedurco et al. further teach that the presence of “one or more antioxidants” in buffers used in such method requiring detection of a fluorescent moiety incorporated in or attached to a nucleic acid, which detection includes repeated or prolonged exposure to intense illumination, is advantageous and would substantially improve performance (see page 3, lines 3-8; page 4, lines 5-30). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to use the type of buffer (which comprises a detergent, magnesium sulfate (MgSO4), EDTA, and one or more antioxidants) with the suitable pH condition (e.g., pH of “about 9”), as taught by Fedurco et al., in the method of Glezer et al. thus arriving at the instantly claimed invention, because: 1) such buffer and pH condition were recognized in the art as suitable for sequencing-by-synthesis (SBS) using 9°N polymerase or variant thereof, and 2) the presence of “one or more antioxidants” in buffers used in such method requiring detection of a fluorescent moiety incorporated in or attached to a nucleic acid, which detection includes repeated or prolonged exposure to intense illumination, is advantageous and would substantially improve performance (see Fedurco et al., page 3, lines 3-8; page 4, lines 5-30).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
11.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639